 

Case 19-11292-KG Doc 900 Filed 11/14/19 Pagelof3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DIV wonky, a te “eo
DIV It i” LIAL — voP >)
777 TY UNY SE Tadd NY
Pap) $4 IASI SA hurry AVS
AL GY SHV Sop 7 7 U3 Fp FTN
») 79 | yo. 21S we
~ a1y UPR Vg
/ a 7 La TEE ASW]
LT Peed VM WIAA LY
Tad “It 5] 1 mypeny WAS VAN TAS SO  #
PTR PVETENT HORA T BIT PSUIMOLS Te VASHT FR PEGA
PVA] TOMY DS PD SII OO ARDY WC
23d 70 ATI PIVEN VOUT wr) yr)
3 QW J = 5 ae} Weng uy | oy) prog
D253 | Jes 3 yews aM
sag JT ry TD remap BT
ONLINASTAdAA LNATIO ANVdIWOD YO WEIS MV AINWN

 

 

 

 

CALON ALLOTNAOOD AT.LON AVI DONVUVAddV UAOA YO AAVN WAOA LNT aSVAId

OUAYTT

“ELV

€ :‘NOLLVOOT WOOLYI0D

LIAHS-NI-NDIS

‘ouy ‘soynodeaayy, SASU]

(QM Z6ZIT-6T
‘AINIVN ASVO

 

“ON ASVO
 

Case 19-11292-KG Doc 900 Filed 11/14/19 Page2of3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7 joc abey g0dZIeQUOgUNSD Lea }xe sedexy puowAeYy
AINO NSLS
fou) ‘sognedeiaq) "PO SOEL-SPE “oul ‘soynadzusy
sAsu] ‘10}99q dT Apoqesg uoxin (419) - SUOPS PUBYD zeseZLoL fuuesH = Z6ZL LG SASU|
AINO N&ESTI "PO OOLS-GrS ybnoyooo| "OU ‘SoyMSdBIOY |
/ OU] BUySYy ‘JOUpPSD SpoonralInga|y (ZLE) UEY £S989L01L Buyeey = ZBZLb-SL SASu|
AINO
NSLS / aasseuuey pesauacd Aawony “XO CESS-ZES pna|QoA ‘Ou ‘sonnedevey]
JO Belg ‘JOUPSD SU} JO SOO ~ BaSSOUUAL JO Bes (S19) “J eine] e106s1o1 BuuesH = ZG LS SASU]
AINO NALSTI
/ MOPPSIZ) Painvasuyy
jo Soy? dtl “K2 GOLS-Z28 “oul ‘sonnedgiay
[BWC “IOUpasy PI84 9 Janey ssneyg dung uDly (ZLz) 201A0SI]"S UBPy  :e0esLo: Bunesjy  Z6Z/-L-EL sAsu|
AINO NSLSTT
dT SN ssa07 "KO PSGe-gL6 “Sul ‘soynedevey |
ueBoy ‘AUB, pajseia}y| dTT SM SeAc7 UeBoY {212} eo] JsHuUuar ZE9ZzesLOL BuuesH = Z6ZLL- GL sASU]
AINO NaLsl
youl ‘sonnedeisyy ‘X98 BELS-SPE ‘ou] ‘sonnedeisy L
sAsul OIC dT] Apoqeag uoxiN (219) WHY WI BOSZLLOL BULBS ZBZL LG! shsul
AINO NSLS "XS CCT Pore ‘OU “Soynederau |
/feninyy Apeqry soupelo dT] ‘HeMaig 9 [BH SH20UD (219) WOH ‘r AWS sssastoL Buues}{ = Z6ZLbb-GL sASUl
AINO
N&aLSM / Sniqaq "8 LO8/-068 Uos eH "Ou ‘soynedeey |
‘ALE PO}SSUIJU] BUIMIgaq (eve) "qiojAel zesastor Guest = ZBL LSE SASU]
AING NaLST1
/ WO] 2 daybeay
SEIS say Ueppeys OUOA MON) Woy “Ke LGee-Ge4 ou] ‘sonedeyy
“AUB Pasa] g JeyBeay ayes sdiy usppeys (212) Uae SBIOUSIN zsoseLoL Gunes = ZBZL ESL SAB
SAM / ‘SUP SSoINES
MeQ Yes Pau “x2 ND0S+1LSZ “ou| ‘soynedevey
*UEW!BIDMONpSID dT1 uMpoog g uewdIys (098) USISP\9IG IUQ LSOSL La! Buyea-}  ZeZbL-6L sASU
SAM / Hur "X98 G9.G-Grg “Sul “Sognedelsy |
epualg ‘AUB Peyseseju| A711 SebueW] 8 [EYSIOS HEV, {eb2) UNS “TBpUsIG ocbPsLOL Bue®H — Z6ZL 16h sAsuj
SAM / BPHOLS ‘8 ZO0Z-EEL Ou] “soqnadeleyy
4O BRIS “OUPSID OMd spusby (s0¢} PAD esssp gLZeZLOL Bues4] = Z6ZLL-GL SAst|
Buynuesaiday SWE ULI] aucydajayL Guueeddy al ddy Bulpaasolg #9se9 SEN ese = # WS} # aBeq

 

NVEER 6L0Z PL AON Jepuajed jues-oy
WOON?)

SSOID UIABY 9|IGeJOUOH

Lo Wd Of: 0
GLOc/P LLL

‘Olu | Jepugyes

a[npsyos sougleeddy siuoydaje| pewuyuod ‘aeq] Jepuayen

sIeme|eq Jo PUIsIg-UNOD Ao\dnsyueg “SQ SOUBIAJUOD ND
 

Case 19-11292-KG Doc 900 Filed 11/14/19 Page 3of3

 

710 p obey SONZIEQUCDLNAD Lag ‘ixe sehey puowdey

 

 

 

 

 

 

 

SAM / 4890" ¥ [BUCA "Pe pel i-res OU “Soynedeiay |

‘JOsiapy [g}ueuly “oul ‘Buninsued [Ld (Z09)  JeXONL V IBBUSI spzestol BuuesH = STL L-SE sfsul

AING NSLSTT 7 sianeis "3X8 OOOS-OTE “Su; Soynadeiay

SUYD ‘AVE peIsei9}U| 77 sabueyy g [EYSIOD FeAA (212) SIQNEIS SUUD ezerZ-or Buuesy = ZBL LOL SAsu|

SANT / oun "XS 000e-S99 SU] “soynedesay |

SlOU] ‘Buquasaidey IGUUGD,O USZ0D (SLz) Jays ‘f Aqdy seszs.o1 Buueey  Z6ZLL-Sh SASU|
SAT: / SIEMEISq

49 "69 Isr] Jewesseg ‘1X8 pOl9-9Z2 qnoyeys “OU ‘SONSCEISY |

‘AYEg paysassyu| AT) 49uBee9 99 Wed ADM {z2) ‘AIN@d sageero. Buea} = Z6ZhL-6L sfsu|

SAN / Boueuny JO UGISIAIG, ~~ "FX® ©8L0-20€ “Sul “Soyredeiey |

SIIEIS PAULL) ‘JOURS HAID - Sousnr fo juswedaq “S°7] (zoz)  eBrewyos Ley seeesloL Huueey = Z6ZL LBL sks
AINO

NALSIT / yoresay "1x8 0698-299 euelues “our ‘soynadesay |

Biosys ‘Ae payseseyu| “OuU] “Youzesoy Bioay (ez) "QUOSEP jUePZLOL BuueeH = Z6Zb LS SASU|

SAM / felsuen Asuony
BY] JO BOO B}OSSUUYy Jessa ABLUOWY =| JKO #GPL-ZGL JouRwoy "ou ‘soynedeiayy
40 Bels ‘JOUpals A} JO BIC - BJOSOUUIIIA| $0 B]EIS (199) "SURAT 00eZ9L0: BUUESH —_ZGZhI-6L SASUj

 

 

 
